department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc fip b01 genin-140451-11 o f f i c e o f t h e c h i e f c o u n s e l number release date uil ------------------------------- ----------------------------- -------------------------------- dear ----------------- this letter responds to your request for information dated date you requested information concerning the tax consequences generally to stock bank depositors whose deposits are entirely transferred to federal credit unions in which the depositors retain a credit_union account in the same amount as that held in the stock bank but also receive membership interests in the credit unions that include liquidation rights entitling depositor-members to share in the proceeds of a solvent liquidation of the credit_union particularly you have asked whether depositors upon becoming a member of credit unions would be required to report income equal to the value of the liquidation rights there can be income upon receipt of a right only if the right has value see 348_us_426 explaining that gross_income includes undeniable accessions to wealth cf sec_1_61-2 including as income the fair_market_value of property received in exchange for services several authorities have determined that liquidation rights similar to those typically held by credit_union members have nominal value in 469_us_131 the supreme court stated that the equity features inherent in share interests held by depositors of a mutual savings and loan including a liquidation_right had an incremental value of practically zero as to the liquidation_right specifically the court reiterated its position in 349_us_143 it stretches the imagination very far to attribute any real value to such a remote contingency and when coupled with the fact that it represents nothing which the depositor can readily transfer any theoretical value reduces almost to the vanishing point paulsen u s pincite the service’s position as expressed in published rulings likewise supports the notion expressed in paulsen that the membership interests held by depositors in non-stock savings and loan associations including liquidation rights have little value see eg revrul_80_105 1980_1_cb_78 explaining that equity_interest of depositor in mutual savings and loan association is more nominal than real revrul_69_6 1969_1_cb_10 concluding genin-140451-11 that the non-depository ownership_interest held by depositors of a non-stock savings and loan association has minimal value rights such as those described in the authorities above generally have no value and will not give rise to income upon receipt this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2011_1 sec_2 2011_1_irb_1 date if you have any additional questions please contact ------------------ at -------------------- sincerely robert a martin robert a martin senior technician reviewer branch financial institutions products
